Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 1 of 13 PageID #: 220




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 AL M WILLIAMS,                                           §
                                                          §
            Plaintiff,                                    §
                                                          §
 v.                                                       §    Civil Action No. 4:21-cv-154-SDJ-KPJ
                                                          §
 LADERA APARTMENTS, et al.,                               §
                                                          §
            Defendants.                                   §

         DEFENDANTS’ BRIEF IN OPPOSITION TO PLAINTIFF’S FIRST VERIFIED
             COMPLAINT AND REQUEST FOR EMERGENCY INJUNCTION

            In accordance with this Honorable Court’s Order signed March 12, 2021, (Dkt. 16),

 Defendants Ladera Apartments, Judith McMakin1, and Daniel Paz (collectively “Defendants”) file

 their Brief in Opposition to First Verified Complaint and Request for Emergency Injunction (the

 “Emergency Motion”) (Dkt. 6) filed by Plaintiff Al M. Williams (the “Plaintiff”), and would

 respectfully show the Honorable Court the following:




 1
     Judith McMakin is identified as “Ms. Judy” in the Emergency Motion.

                                                          1
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 2 of 13 PageID #: 221




                                 TABLE OF CONTENTS

 INTRODUCTION …………………………………………………………………………… 3

 STANDARD FOR A PRELIMINARY INJUNCTION ………………………………….. 3-4

 ARGUMENT …………………………………………………………………………….. 4-12

       I.     Plaintiff’s Request for a Temporary Injunction is Deficient ……………… 4

       II.    Plaintiff lacks standing because he is not a “covered person” under the Eviction

              Moratorium ……………………………………………………………… 4-8

       III.   The Eviction Moratorium is unconstitutional under local precedent ….. 8-9

       IV.    Plaintiff is not entitled to injunctive relief ………………………………. 9-10

       V.     Texas does not currently have a state-wide prohibition on evictions …….10-12

 CONCLUSION ………………………………………………………………………….. 12




                                              2
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 3 of 13 PageID #: 222




                                         INTRODUCTION

        Plaintiff is an unauthorized occupant in Defendant Ladera Apartments. Plaintiff contends

 to be residing at 3930 Accent Drive, Apartment No. 2411, Dallas, Texas 75287 (the “Leased

 Premises”) despite not being listed as either a tenant or occupant on the Lease for the Leased

 Premises. Plaintiff is seeking a preliminary injunction to prevent Defendants from executing a

 writ of possession and having Plaintiff removed from the Leased Premises. Plaintiff is seeking

 such relief based on the CDC Moratorium, which prohibited evictions of “covered persons” for

 non-payment.

        Plaintiff is not entitled to such relief. As set forth herein, Defendant cannot meet his burden

 of prove for injunctive relief. Plaintiff cannot demonstrate a substantial likelihood of success

 because of deficient pleadings, a lack of standing, and the fact that his claim for protection is based

 an unconstitutional CDC Moratorium. For these reasons, Plaintiff’s request for a temporary

 injunction should be denied.

                      STANDARD FOR A PRELIMINARY INJUNCTION

        As noted by this Honorable Court in its Memorandum Opinion and Order signed March

 12, 2021, (Dkt. 15), a party seeking a preliminary injunction must demonstrate: (1) a substantial

 likelihood of success on the merits; (2) a likelihood that the movant would suffer irreparable harm

 in the absence of preliminary relief; (3) that the balance of equities tips in the movant’s favor; and

 (4) that an injunction is in the public interest. See Texas Midstream Gas Servs., LLC v. City of

 Grand Prairie, 608 F.3d 200, 206 (5th Cir. 2010) (quoting Winter v. Natural Res. Def. Council,

 555 U.S. 7, 21 (2008). The burden of proof as to all four requirements rests with the movant. See

 Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir. 2009).



                                                   3
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 4 of 13 PageID #: 223




          Plaintiff therefore has the burden to prove all four requirements in order to be entitled to a

 preliminary injunction. For the reasons set forth below, Plaintiff cannot meet that burden and is

 thus not entitled to a preliminary injunction.

                                             ARGUMENT

    I.       Plaintiff’s Request for a Preliminary Injunction is Deficient.

          Implicit in the requirement that a plaintiff bears the burden of proving all four requirements

    necessary for a preliminary requirement is that a plaintiff plead all the requisite elements for a

    temporary injunction. It is also imperative that a plaintiff plead an ability to post a bond and

    that a bond actually be posted. See Fed. R. Civ. P. 65(c).

          This Honorable Court has identified the Emergency Motion (Dkt. 6) as the live pleading in

    which Plaintiff has requested a preliminary injunction. The Emergency Motion (Dkt. 6) is the

    pleading in which Defendants are responding. A review of the Emergency Motion reveals the

    following pleading deficiencies:

                 (i)     Plaintiff has not plead a substantial likelihood of success on the merits;

                 (ii)    Plaintiff has not plead that he is willing to post a bond; and

                 (iii)   No bond has been posted by Plaintiff for the temporary restraining order.

    As Plaintiff has failed to plead his request for a preliminary injunction in accordance with

 Texas Midstream Gas Servs., LLC and Fed. R. Civ. P. 65, Plaintiff’s request for a preliminary

 injunction should be denied for pleading deficiencies.

    II.      Plaintiff lacks standing because he is not a “covered person” under the Eviction

             Moratorium.

          Before deciding a case on the merits, a federal court must first determine whether a plaintiff

    has standing to invoke the jurisdiction of a federal court. See Lujan v. Defenders of Wildlife,



                                                    4
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 5 of 13 PageID #: 224




     504 U.S. 555, 560 (1992). The standing doctrine requires a plaintiff to show that it: (1) suffered

     an injury-in-fact; (2) that is fairly traceable to the challenged conduct of the defendant; and (3)

     that is likely to be redressed by a favorable judicial decision. See Id. In order to satisfy the

     injury in fact requirement, the plaintiff must show that it has a personal stake in the outcome

     of the controversy. See Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). This

     requires a showing that the injury is “concrete and particularized” and “actual or imminent, not

     ‘conjectural’ or ‘hypothetical.’” See Id. For purposes of standing in the context of the CDC

     Moratorium, a plaintiff must show it has been affected by the CDC Moratorium. See Brown

     v. Azar, -- F. Supp. 3d --, 2020 WL 6344310 (N.D. Ga. Oct. 29, 2020). In this case, Plaintiff

     can only have standing to invoke the protections of the CDC Moratorium if he is a “covered

     person” as defined by the CDC Moratorium.2

         The CDC Moratorium defines a “covered person” as “any tenant, lessee, or resident of a

     residential property who provides to their landlord, the owner of the residential property, or

     person with a legal right to pursue eviction or a possessory action, a declaration under penalty

     of perjury indicating that:

                  (1) The individual has used best efforts to obtain all available government

                       assistance for rent or housing;

                  (2) The individual either (i) expects to earn no more than $99,000.00 in annual

                       income for Calendar Year 2021 (or no more than $198,000.00 if filing a joint

                       return), (ii) was not required to report any income in 2020 to the U.S. Internal

                       Revenue Service, or (iii) received an Economic Impact Payment (stimulus

                       check) pursuant to Section 2201 of the CARES Act;


 2
  The Honorable Court requested briefing on the issue of whether Plaintiff is “a ‘covered person’ under the eviction
 moratorium.” (Dkt. 16 at 2).

                                                          5
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 6 of 13 PageID #: 225




             (3) The individual is unable to pay the full rent or make a full housing payment due

                 to substantial loss of household income, loss of compensable hours of work or

                 wages, a lay-off, or extraordinary out-of-pocket medical expenses;

             (4) The individual is using best efforts to make timely partial payments that are as

                 close to the full payment as the individual’s circumstances may permit, taking

                 into account other nondiscretionary expenses; and

             (5) Eviction would likely render the individual homeless – or force the individual

                 to move into and live in close quarters in a new congregate or shared living

                 setting – because the individual has no other available housing options.” See 86

                 Fed. Reg. at 8,020 – 8,021.

          The CDC Moratorium further defines “evict” and “eviction” as “any action by a

          landlord, owner of residential property, or other person with a legal right to pursue

          eviction or possessory action, to remove or cause the removal of a covered person from

          a residential property. It does not include foreclosure on a home mortgage.” See 86

          Fed. Reg. at 8,021.The CDC Moratorium goes on to define “residential property” as

          “any property leased for residential property, including any house, building, mobile

          home or land in a mobile home park, or similar dwelling leased for residential purposes,

          but shall not include any hotel, motel, or other guest house rented to a temporary guest

          or seasonal tenant as defined under the laws of the state, territorial, tribal, or local

          jurisdiction.” See 86 Fed. Reg. at 8,022. The CDC Moratorium also expressly states

          under its applicability section that “[t]his Order does not relieve any individual of any

          obligation to pay rent, make a housing payment, or comply with any other obligation

          that the individual may have under a tenancy, lease, or similar contract. Nothing in this



                                                6
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 7 of 13 PageID #: 226




          Order precludes the charging or collecting of fees, penalties, or interest as a result of

          the failure to pay rent or other housing payment on a timely basis, under the terms of

          any applicable contract.” See Id.

             When providing guidance on how someone can use the protection of the CDC

          Moratorium, the CDC stated, “each adult listed on the lease, rental agreement, or

          housing contract should complete the declaration” and in cases involving individuals

          filing joint tax returns “it may be appropriate for one member of the residence to

          provide an executed declaration on behalf of other adult residents party to the lease,

          rental agreement, or housing contract at issue.” See Centers for Disease Control and

          Prevention, Frequently Asked Questions at 3.

             Plaintiff is not a “covered person” under the CDC Moratorium. Read in isolation

          the partial definition “any tenant, lessee, or resident of a residential property who

          provides to their landlord, the owner of the residential, or other person with a legal right

          to pursue eviction or a possessory action” could be broadly read to apply to any person

          who claims to be a resident in a residential property who provides the declaration. A

          complete reading of the definition of a “covered person” and the applicability section

          of the CDC Moratorium itself cuts against such a broad reading. The required

          declaration speaks in terms of not being able to pay full rent and using best efforts to

          pay rent, a resident such as the Plaintiff, who is not a party to the lease, has no such

          obligation. Moreover, the applicability section speaks in terms of not relieving the

          individual from an obligation to pay rent or otherwise comply with obligations under a

          tenancy, lease, or similar contract, which again a non-party such as the Plaintiff would

          not have. The use of the terms “leased for residential purposes” in the definition of



                                                 7
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 8 of 13 PageID #: 227




              “residential property” further bolsters the argument that one must be a party to a lease

              in order to qualify as a “covered person”. The CDC’s own guidance states each adult

              on the lease should complete a declaration. When read in its entirety, and not in

              isolation, the term “resident” cannot be interpreted as broadly as the Plaintiff seeks.

              Resident for purposes of being a covered person must include a contractual relationship

              between the parties. No such contractual relationship exists between the Plaintiff and

              the Defendants. Plaintiff’s bare assertion that he resides in the Leased Premises is not

              enough to make him a “covered person.” Not being able to show that he is a “covered

              person” under the CDC Moratorium, the Plaintiff lacks standing.

     III.     The Eviction Moratorium is unconstitutional under local precedent.

                  Precedent within this district has already determined the CDC Moratorium

              unconstitutional. See Terkel v. CDC, -- F. Supp. 3d – 2021 WL 742877, at *4 (E.D.

              Tex. Feb. 25, 2021. In Trekel, Judge J. Campbell Barker held that the “federal

              government’s Article I power to regulate interstate commerce and enact laws necessary

              and proper to that end does not include the power to impose the challenged eviction

              moratorium [the CDC Eviction Moratorium].” See Id.                      (emphasis added).         The

              constitutional challenge in Terkel was whether the federal government had exceeded

              its authority under the Commerce Clause of the U.S. Constitution.3 See Id.

                  In contrast to that argument, the arguments made in Skyworks, Ltd. V. CDC, No.

              5:20-cv-2407, 2021 WL 911720 (N.D. Ohio Mar. 10, 2021), Chambless Enters., LLC



 3
   As part of its analysis, the Court in Terkel found that “because evictions are not themselves economic activity,
 their effects cannot be aggregated under the Wickard principle. This Honorable Court has asked whether it could
 define “economic activity” as renting and leasing properties and aggregate that under the Wickard principle. (Dkt.
 16 at 2). Whether “economic activity” can be defined in such a way is immaterial to the analysis of the
 constitutionality of CDC Moratorium because the regulated activity under the CDC Moratorium is evictions, not
 renting and leasing. The CDC Moratorium does not seek to regulate the renting and leasing of properties.

                                                          8
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 9 of 13 PageID #: 228




              v. Redfield, -- F. Supp. 3d --, 2020 WL 7588849 (W.D. La. Dec. 22, 2020), and Brown

              v. Azar, -- F. Supp. 3d --, 2020 WL 6364310 (N.D. Ga. Oct. 29, 2020)4, was that the

              CDC acted without statutory and regulatory authority under 42 U.S.C § 264 and 42

              C.F.R. § 70.2. That is a different argument then what was made in Terkel. While the

              Ohio District Court reached a different conclusion regarding whether the CDC

              exceeded its statutory authority then the District Courts in Louisiana and Georgia, their

              authority is of no value and does not contradict Judge Barker’s holding in Terkel. See

              Waters v. Churchill, 511 U.S. 661, 678 (1994) (“Cases cannot be read as foreclosing

              an argument that they never dealt with.”).              The Terkel opinion is therefore the

              governing precedent in the Eastern District of Texas.

                  Notwithstanding that crucial distinction, the Terkel opinion did not address the

              issues of executive power and legislative power.5 No reported cases have addressed

              the issue of whether the CDC Moratorium constitutes a permissible exercise of

              executive power. Skyworks, Ltd., Chambless Enters., LLC, and Brown v. Azar, each

              addressed the statutory power of the CDC, but not the government’s power to exercise

              its legislative power. The government has exercised legislative power when enacting

              the CARES Act. The CDC Moratorium, however, is separate and distinct from the

              CARES Act. It would therefore be Defendants’ position that the CDC Moratorium is

              not an act of legislative power.




 4
  The Honorable Court specifically requested arguments on these cases. (Dkt. 16 at 2).
 5
  The Honorable Court requesting briefing on whether the eviction moratorium was a constitutional exercise of
 executive power or legislative power.

                                                         9
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 10 of 13 PageID #: 229




      IV.      Plaintiff is not entitled to injunctive relief.

                    Plaintiff cannot meet his burden for a preliminary injunction. As noted earlier, a

               plaintiff has the burden to demonstrate: (1) a substantial likelihood of success on the

               merits; (2) a likelihood that the movant would suffer irreparable harm in the absence of

               preliminary relief; (3) that the balance of equities tips in the movant’s favor; and (4)

               that an injunction is in the public interest. See Texas Midstream Gas Servs., LLC v.

               City of Grand Prairie, 608 F.3d 200, 206 (5th Cir. 2010) (quoting Winter v. Natural

               Res. Def. Council, 555 U.S. 7, 21 (2008).

                    Here the Plaintiff has not plead nor demonstrated a substantial likelihood of success

               on the merits. Plaintiff cannot demonstrate a likelihood of success because he lacks

               standing as a “covered person” and the CDC Moratorium on which he seeks relief is

               deemed unconstitutional in this district. Moreover, the State of Texas, as set forth

               below, has already provided a means of recourse.

      V.       Texas does not currently have a state-wide prohibition on evictions.

                    From the onset of the COVID-19 pandemic, the Supreme Court of Texas has issued

               multiple emergency orders addressing state-wide eviction proceedings.6 Neither the

               state legislature nor the executive branch has enacted any state-wide eviction

               prohibition. The only state-wide guidance has come from the Supreme Court of Texas.

                    Beginning with the Fourth Emergency Order issued March 19, 2020, the Supreme

               Court of Texas initially placed a moratorium on state-wide eviction proceedings. Per

               the Fourth Emergency Order, all eviction proceedings were tolled until after April 19,



  6
   The Honorable Court has requested briefing on the issues of “[w]hat evictions, if any, exist under the Emergency
  Orders?” and “[w]hat eviction prohibitions, if any, have been enacted from the Texas state legislative and executive
  branches?” (Dkt. 16 at 2).

                                                           10
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 11 of 13 PageID #: 230




           2020, and all unexecuted writs of possession could not be executed until after April 26,

           2020. See the Fourth Emergency Order. The Supreme Court of Texas thereafter issued

           the Ninth Emergency Order on April 6, 2020, and the Twelfth Emergency Order on

           April 27, 2020, which ultimately extended the tolling date for state-wide eviction

           proceedings until after May 18, 2020, and the date for executing writs of possession

           until after May 25, 2020. See the Ninth and Twelfth Emergency Order The Twelfth

           Emergency Order expired on June 1, 2020. See the Twelfth Emergency Order.

              With the Fifteenth Emergency Order, the Supreme Court of Texas lifted the state-

           wide eviction moratorium and promulgated pleading requirements and procedures to

           be followed by courts for evictions filed on March 27, 2020, or after. See the Fifteenth

           Emergency Order The Supreme Court of Texas has subsequently modified those

           pleading requirements and procedures as the COVID-19 pandemic has continued.

           Eviction proceedings are currently being conducted in accordance with the Thirty-

           Fourth Emergency Order and the Thirty-Fifth Emergency Order. Neither of these two

           emergency orders, however, impose a state-wide prohibition on evictions.

                The Thirty-Fourth Emergency Order and the Thirty-Fifth Emergency Order

           require that in addition to the pleading requirements under Texas Rule of Civil

           Procedure 510.3(a)(2), that the plaintiff make certain disclosures as to whether: (1) the

           premises are a “covered dwelling” under Section 4024 of the CARES Act; (2) whether

           the plaintiff has provided a 30 day notice to vacate as required by Section 4024(c) of

           the CARES Act; (3) whether the defendant has provided the plaintiff with a CDC

           declaration; (4)whether the premises are a property securing an FHA-insured Single

           Family mortgage; and (5) state that the plaintiff has reviewed information about the



                                                11
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 12 of 13 PageID #: 231




               Texas Eviction Diversion Program. See the Thirty-Fourth and Thirty-Fifth Emergency

               Order.

                   The Thirty-Fourth Emergency Order goes on to establish a procedure in which a

               plaintiff may contests the defendant’s CDC declaration. The procedure set forth is that

               a plaintiff may contest to the CDC declaration and that the judge must hold a hearing

               to determine whether the eviction should proceed. And if the judge determines that the

               eviction should proceed, the Thirty-Fourth Emergency Order requires an order be

               signed stating the reasons for why the eviction should proceed and the procedures that

               will apply. See the Thirty-Fourth Emergency Order

                   Based on emergency orders from the Supreme Court of Texas, there is no current

               state-wide prohibitions on evictions. Evictions are permitted to proceed in Texas so

               long as they comply with the pleading requirements and procedures of the Thirty-

               Fourth Emergency Order and the Thirty-Fifth Emergency Order. The legislative and

               executive branches have not imposed any eviction prohibitions.

                                             CONCLUSION

            For all the reasons stated herein, Plaintiff’s request for a preliminary injunction should be

  denied.




                                                     12
Case 4:21-cv-00154-SDJ-KPJ Document 17 Filed 03/17/21 Page 13 of 13 PageID #: 232




                                              Respectfully submitted,

                                              THE PAZ LAW FIRM, PLLC


                                              By:     /s/ Daniel Paz
                                                      Daniel Paz
                                                      State Bar No. 24027722
                                                      daniel@thepazlawfirm.com

                                              14330 Midway Rd., Suite 214
                                              Dallas, Texas 75244
                                              Telephone: (214) 812-9061
                                              Facsimile: (214) 812-9420
                                              Attorney for Defendants




                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 17, 2021, a true and correct copy of the foregoing was
  emailed to:

         Al M Williams
         3930 Accent Drive
         Apartment No. 2411
         Dallas, Texas 75287
         legalaccessaw@gmail.com

                                              /s/ Daniel Paz
                                              Daniel Paz




                                                 13
